DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 should be changed to “a motor apparatus for an air mobility vehicle” as understood from the specification (pg 13, para [0047]) since “air mobility” is not clear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “disks of the plurality of disks are stacked on each other in a vertical direction of the motor apparatus and form a space between the respective disks” is unclear. 
Figs 2 and 6 show the disks 410 as being spaced apart from each other, where the disks 410 look like flat disks without and projections. It is not clear how the disks 410 are stacked on each other and form a space between the respective disks 410. Is there a spacer between the disks? Are the disks formed with radially extending channels recessed in the disk so the disks can be stacked on each other and have radially extending channels between them? Claims 2-8 are rejected since they depend on claim 1.
In claim 2 “the first part further includes a turbine seating portion extending from the inside of the motor seating portion in the vertical direction and the turbine portion seats on the turbine seating portion” is unclear. 
From fig 2 it appears the turbine seating portion 230 is fixed to the shaft 330 and installation portion 320. Looking to the specification for clarity, it is disclosed the turbine portion 400 is fixed to the turbine seating portion 230 (pg 9, para [0037], last three lines). The specification does not disclose any bearings between the first and second parts and from fig. 2 it is not clear where they would be located. Claims 3-4 are rejected since they depend on claim 2.
In claim 9 “disks of the plurality of disks are stacked on each other in a vertical direction of the motor apparatus and form a space between the respective disks” is unclear. 
Figs 2 and 6 show the disks 410 as being spaced apart from each other, where the disks 410 look like flat disks without and projections. It is not clear how the disks 410 are stacked on each other and form a space between the respective disks 410. Is there a spacer between the disks? Are the disks formed with radially extending channels recessed in the disk so the disks can be stacked on each other and have radially extending channels between them? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino et al. (US20170356459, “Hino”).
Re claim 1, Hino discloses a motor apparatus having a cooling structure, the motor apparatus comprising: 
a first part (figs 1-6, para [0027], [0032] & [0071]-[0075], note: employing fig 6 for rejection but has same structure as figs 1-5 except 57a is formed w/ 502a instead of having a separate disk 412 & 57 of figs 3-5; includes 20 & 31 except for 312), having a first flow path (figs 1-4, para [0029]-[0030], flow path from 201 to 202) and a motor installed thereon (figs 1-6, para [0034] & [0047], includes 312 & 324); 
a second part 322a (fig 6, para [0073], 322a includes 501a & 502b) having a second flow path (figs 6 & below, flow path formed by 57a), and configured to be rotatably mounted on the first part (fig 6) and connected to the motor to be rotated when the motor is operated (figs 5-6, para [0073], connected to 324); and 
a turbine portion 40a (figs 3-6, para [0052]-[0053] & [0074]) coupled to an inside of the second part 322a (figs 6 & below, inner surface of 57a) and configured to rotate together with the second part 322a (fig 6), wherein: 
the turbine portion 40a includes a plurality of disks 410a (figs 3 & 6, para [0072]) each having an opening hole 60 (figs 1 & 4-6, para [0055]-[0056]), 
disks of the plurality of disks 410a are stacked on each other in a vertical direction of the motor apparatus (figs 4-6, para [0052], stacked on each other through spacers 420; axial direction w/ respect to rotation axis of 322a) and form a space 400a between the respective disks 410a (fig 6, para [0072]), 
the opening holes 60 and the spaces 400a are in communication with each other (figs 4-6, para [0060]), 
when the turbine portion 40a is rotated together with the second part 322a, air is drawn through the first flow path or the second flow path (fig 6, para [0060], 1st flow path) and introduced into the opening hole 60 of each of the disks 410a (fig 6, para [0060]), and 
the air introduced into the opening holes 60 is then discharged into the spaces 400a formed between the respective disks 410a to cool the motor (fig 6, para [0060] & [0062], last seven lns, inherently cools motor since air movement draws heat away from motor).

    PNG
    media_image1.png
    318
    635
    media_image1.png
    Greyscale

Re claim 2, Hino discloses claim 1 and further discloses the first part includes a motor seating portion 311 (figs 5-6) extending in the vertical direction (figs 5-6) and the motor seats on the motor seating portion 311 (figs 5-6, para [0032]-[0033]), and 
the first part further includes a turbine seating portion 313 (figs 5-6) extending from the inside of the motor seating portion 311 in the vertical direction (figs 5-6) and the turbine portion 40a seats on the turbine seating portion 313 (figs 5-6, para [0035] & [0046], seats 40a through 323 & 322a).
Re claim 3, Hino discloses claim 2 and further discloses the motor includes: 
a stator portion 312 mounted on the motor seating portion 311 (figs 5-6, para [0033]), a coil portion positioned along a circumference of the stator portion 312 (para [0034]), and a rotor portion 324 (figs 5-6, para [0036]) surrounding the coil portion (figs 5-6) and coupled to an inner surface of the second part 322a (figs 5-6, para [0042], inner surface of 54a).
Re claim 5, Hino discloses claim 1 and further discloses the second part 322a has an installation portion extending in the vertical direction (figs 6 & below), and each of the disks 410a forming the turbine portion 40a has a coupling hole into which the installation portion is inserted (figs 4, 6 & below), each of the disks 410a being coupled to the installation portion through the coupling hole (figs 4, 6 & below).

    PNG
    media_image2.png
    465
    516
    media_image2.png
    Greyscale

Re claim 6, Hino discloses claim 1 and further discloses a shaft 321 (figs 5-6) vertically passes through and is coupled to a central portion of the second part 322a to be rotated together with the second part 322a (figs 5-6, para [0036]-[0038]).
Re claim 8, Hino discloses claim 1 and further discloses a vertical length of the turbine portion 40a  is longer than a vertical length of the motor (fig 6).

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumagari et al. (US20150162805, “Tsumagari”).
Re claim 1, Tsumagari discloses a motor apparatus having a cooling structure, the motor apparatus comprising: 
a first part (fig 1, para [0021]-[0023], includes 4, 41, 12a-b & 17), having a first flow path (fig 1, para [0024], flow path from 41, through 4, through 17 & back through 4) and a motor installed thereon (figs 1-3, para [0022], [0026] & [0033], includes stator core 40 & windings of 3 & magnets 23; note: discloses structure can be employed in a motor-see para [0063]); 
a second part (figs 1-3, para [0026]-[0027], includes 10, 24, 21) having a second flow path 19 (figs 1-3, para [0022]), and configured to be rotatably mounted on the first part (figs 1-3) and connected to the motor to be rotated when the motor is operated (figs 1-3, para [0026]); and 
a turbine portion (figs 1-3, para [0026]-[0028], includes disks 22) coupled to an inside of the second part (figs 1-2, coupled to 10 & 24) and configured to rotate together with the second part (figs 1-3), wherein: 
the turbine portion includes a plurality of disks 22 (figs 1-3, para [0026]-[0028]) each having an opening hole 32 (figs 3 & below), disks of the plurality of disks 22 are stacked on each other in a vertical direction of the motor apparatus (figs 1-2, stacked on each other through 21; vertical direction is axis of rotation of 10) and form a space between the respective disks 22 (figs 1-3, para [0028], space formed by 30a-b, 29), 
the opening holes and the spaces are in communication with each other (figs 1-3, para [0024] & [0027]), 
when the turbine portion is rotated together with the second part, air is drawn through the first flow path or the second flow path (figs 1-3, both of 1st & 2nd flow paths) and introduced into the opening hole of each of the disks 22 (figs 1-3), and 
the air introduced into the opening holes is then discharged into the spaces formed between the respective disks 22 to cool the motor (figs 1-3, para [0024]).

    PNG
    media_image3.png
    376
    533
    media_image3.png
    Greyscale

Re claim 2, Tsumagari discloses claim 1 and further discloses the first part includes a motor seating portion 4 (fig 1) extending in the vertical direction (fig 1) and the motor seats on the motor seating portion 4 (fig 1, col 2, lns 9-13), and 
the first part further includes a turbine seating portion 12a, 12b (fig 1) extending from the inside of the motor seating portion 4 in the vertical direction (fig 1) and the turbine portion seats on the turbine seating portion 12a, 12b (fig 1, turbine portion seats on 12a, 12b through bearings 13a, 13b, shaft 10 & 24).
Re claim 4, Tsumagari discloses claim 2 and further discloses a plurality of through-holes (figs 1 & below) are formed in a circumferential surface of the motor seating portion 4 (figs 1 & below), and air discharged from the turbine portion passes through the through-holes and is moved to the motor (figs 1 & below, para [0024], air passes from 22 through stator then enters 1st through hole to 17 then enters 2nd through hole to the motor).

    PNG
    media_image4.png
    419
    615
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Hino et al. (US20170356464, “Hino ‘464”).
Re claim 7, Hino discloses claim 1 and further discloses a plurality of first flow paths are formed on a circumferential surface or a lower surface of the first part (fig 14, para [0104], on circumferential surface). 
Hino discloses claim 7 except for a plurality of second flow paths are formed on the circumferential surface or upper surface of the second part.
Hino ‘464 discloses a plurality of second flow paths (figs 6-7, para [0073], flow paths formed by 710) are formed on the circumferential surface or upper surface of the second part (figs 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second part of Hino so a plurality of second flow paths are formed on the circumferential surface or upper surface of the second part, as disclosed by Hino ‘464, in order to position the disks quickly and securely to each other, as taught by Hino ‘464 (para [0076]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US20160039529, “Buchmueller”) in view of Hino.
Re claim 9, Buchmueller discloses a motor apparatus 200 for an air mobility (figs 1-2, para [0032]), the motor apparatus 200 comprising: 
a first part 224 (fig 2) having a motor installed thereon (para [0034]); 
a second part 220 (fig 2), configured to be rotatably mounted on the first part 224 (fig 2, para [0033]) and connected to the motor to be rotated when the motor is operated (fig 2, para [0034]), the second part 220 further configured to be coupled to a shaft 202 (fig 2, para [0033]) to rotate a propeller 210 (fig 2, para [0033]).
Buchmueller discloses claim 9 except for:
the motor apparatus having a cooling structure for an air mobility, the motor apparatus comprising: 
the first part having a first flow path; the second part having a second flow path; and 
a turbine portion coupled to an inside of the second part and configured to be rotated together with the second part, 
wherein: 
the turbine portion includes a plurality of disks each having an opening hole and disks of the plurality of disks are stacked on each other in a vertical direction of the motor apparatus and form a space between the respective disks, 
the opening holes and the spaces are in communication with each other, 
when the turbine portion is rotated together with the second part, air is drawn through the first flow path or the second flow path and introduced into the opening hole of each of the disks, and 
the air introduced into the opening holes is then discharged into the space formed between the respective disks to cool the motor.
Hino discloses a motor apparatus having a cooling structure, the motor apparatus comprising: 
a first part (figs 1-6, para [0027], [0032] & [0071]-[0075], note: employing fig 6 for rejection but has same structure as figs 1-5 except 57a is formed w/ 502a instead of having a separate disk 412 & 57 of figs 3-5; includes 20 & 31 except for 312), having a first flow path (figs 1-4, para [0029]-[0030], flow path from 201 to 202) and a motor installed thereon (figs 1-6, para [0034] & [0047], includes 312 & 324); 
a second part 322a (fig 6, para [0073], 322a includes 501a & 502b) having a second flow path (figs 6 & above for claim 1, flow path formed by 57a), and configured to be rotatably mounted on the first part (fig 6) and connected to the motor to be rotated when the motor is operated (figs 5-6, para [0073], connected to 324); and 
a turbine portion 40a (figs 3-6, para [0052]-[0053] & [0074]) coupled to an inside of the second part 322a (figs 6 & above for claim 1, inner surface of 57a) and configured to rotate together with the second part 322a (fig 6), wherein: 
the turbine portion 40a includes a plurality of disks 410a (figs 3 & 6, para [0072]) each having an opening hole 60 (figs 1 & 4-6, para [0055]-[0056]), disks of the plurality of disks 410a are stacked on each other in a vertical direction of the motor apparatus (figs 4-6, para [0052], stacked on each other through spacers 420; axial direction w/ respect to rotation axis of 322a) and form a space 400a between the respective disks 410a (fig 6, para [0072]), 
the opening holes 60 and the spaces 400a are in communication with each other (figs 4-6, para [0060]), 
when the turbine portion 40a is rotated together with the second part 322a, air is drawn through the first flow path or the second flow path (fig 6, para [0060], 1st flow path) and introduced into the opening hole 60 of each of the disks 410a (fig 6, para [0060]), and 
the air introduced into the opening holes 60 is then discharged into the spaces 400a formed between the respective disks 410a to cool the motor (fig 6, para [0060] & [0062], last seven lns, inherently cools motor since air movement draws heat away from motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor apparatus of Buchmueller to comprise the motor apparatus having a cooling structure for an air mobility, the motor apparatus comprising: the first part having a first flow path; the second part having a second flow path; and a turbine portion coupled to an inside of the second part and configured to be rotated together with the second part, wherein: the turbine portion includes a plurality of disks each having an opening hole and disks of the plurality of disks are stacked on each other in a vertical direction of the motor apparatus and form a space between the respective disks, the opening holes and the spaces are in communication with each other, when the turbine portion is rotated together with the second part, air is drawn through the first flow path or the second flow path and introduced into the opening hole of each of the disks, and the air introduced into the opening holes is then discharged into the space formed between the respective disks to cool the motor, as disclosed by Hino in order to air leakage, as taught by Hino (para [0065]).


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Possell (US5191247) appears to read on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834